DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 7/19/2022 is acknowledged.  The traversal is on the ground(s) that the inventions of Group II-IV should be rejoined because there is no undue burden to the examiner all them as Group III-V depend from Group II.  This is not found persuasive because Group II is directed to nucleotide compositions comprising chromophores. Group III-IV are directed to using them in complex quantum circuit and a method of initiating an exciton circuit for quantum computing and are classified in different CPC class. Therefore (i) the inventions have a different classification, (ii) the inventions will require a different search strategy, (iii) prior art applicable to one invention may not be applicable to the other invention, and (iv) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 16-17 are objected to because of the following informalities:  Claims 16-17 depend from claim 10 which claims “A nucleotide brick molecular canvas”; therefore. claims 16-17 should state “The nucleotide brick molecular canvas of claim 10” and not “The chromophores of claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al. (ACS Photonics, 2015, 2, pp. 398-404).
Cannon et al. teaches DNA brick nanobreadboards with differing chromophore arrangements. Said nanobreadboard is a two-dimensional (6 helices × 94 base pair) structure with four chromophores positioned in zigzag (AND logic gate 1) or quasi-linear (AND logic gate 2) arrays to form excitonic transmission lines. The nanobreadboard is composed of three types of DNA bricks: (i) eight 21 nucleotide (nt) strands, (ii) 18 42 nt strands, and (iii) two 58 nt strands containing a 16 nt tether. Of the four chromophores that constitute the AND logic gates, two are permanently attached to the nanobreadboard (F and C, Figure 1a,b) (inherently nanospaced from each other), while the other two (T1 and T2, Figure 1a,b) are independently added to or removed from DNA tethers via DNA hybridization.
Carboxyfluorescein, commonly referred to as FAM (F), and a cyanine derivative, Cy5 (C), served as the exciton donor (i.e., optical input) and acceptor (i.e., optical output) chromophores, respectively. Two dynamic tetramethylrhodamine (TAMRA) chromophores (excitonic logic inputs) were covalently attached to 26 nt single-stranded (ssDNA) oligomers. (pages 399-400).

Claim(s) 10-12, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edman et al. US 20040209355 A1.
Edman et al. discloses programmable functionalized self-assembling nucleic acids, nucleic acid modified structures, and other selective affinity or binding moieties as building blocks for (this is viewed as the nucleotide bricks): (1) creating molecular electronic and photonic mechanisms; (2) for the organization, assembly, and interconnection of nanostructures, submicron and micron sized components onto silicon or other materials; (3) for the organization, assembly, and interconnection of nanostructures, submicron and micron sized components within perimeters of microelectronic or optoelectronic components and devices; (4) for creating, arraying, and manufacturing photonic and electronic structures, devices, and systems; (5) for the development of a high bit density (large byte) three and four dimensional optical data storage materials and devices; and (6) for development of low density optical memory for applications in authentication, anti-counterfeiting, and encryption of information in document or goods [0003].  
Edman et al. discloses that functionalized nucleic acids based polymers (e.g., DNA, RNA, peptide nucleic acids, methyphosphonates) constitute a vehicle to assemble large numbers of photonic and electronic devices and systems, utilizing the base-pair coding property of the DNA which allows specific complementary double stranded DNA structures to be formed. This unique property of DNA provides a programmable recognition code (via the DNA sequence) which can be used for specific placement and alignment of nanostructures [0029].
Edman et al. discloses the DNA polymers can be covalently labeled with fluorophores, chromophores, affinity labels, metal chelates, chemically reactive functional groups and enzymes. This allows important photonic and electronic properties to be directly incorporated into the DNA polymers. (see for example [0098] and [0107]) (this is viewed as being inclusive of the instant exciton wires, gates or switches of claim 18). With regards to claim 17, Figure 19 shows wherein at least one of the chromophore is covalently bound a nucleotide oligomer and said nucleotide oligomer Watson-Crick pairs with a brick within the canvas.
Edman et al. discloses DNA polymers can be synthesized in lengths from 2 to 150 nucleotides, which is the appropriate size range (1 nm to 60 nm) for self-assembling unit cells [0104].
Edman et al. discloses this fabrication technique has major applications in the field of optoelectronics and in the manufacturing of various hybrid-integrated components including flat panel displays, medical diagnostic equipment and data storage systems. Novel devices with very small physical dimensions take advantage of various quantum confinement techniques [0121].

Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graugnard et al. Nano Lett. 2012, 12, 2117-2122 with Supporting Information.
Graugnard et al. discloses the operation of two complementary switches consisting of diffusive FRET transmission lines in which exciton flow is controlled by DNA. Repeatable switching is accomplished by the removal or addition of fluorophores through toehold-mediated strand invasion. (abstract). 
Graugnard et al. teaches the designs, labeled Switch 1 and Switch 2, are illustrated in Figure 1 panels a and b, respectively, and the strand sequences and dye
details are provided in the Supporting Information S1 (in the Supporting Information the strand sequences are about 24 to about 42 nucleotides in length which is viewed to be inclusive of claim 12). Both switches consist of a serpentine DNA scaffold strand (black) hybridized with three staple strands using eight independent sequence domains, each 14 nucleotides (nt) long, that are separated by crossovers (this is viewed to be inclusive of instant claim 17). One of the staple strands (blue) contains the input dye FAM. Another staple strand (red) contains the output dye Cy5 (This is viewed to be inclusive of instant claims 13-14). Additionally, the Supporting Information shows that at least one of the chromophores is covalently bond to the bricks (this is viewed to be inclusive of instant claim 16). (pages 2117-2118).
Graugnard et al. teaches that these molecular photonic circuits can be used for information processing in nanoscale devices, and FRET is one means for directing excitonic energy flow. In their study, two methods were reported for creating switchable FRET-based excitonic transmission lines using DNA self-assembly. The switches were
assembled using DNA origami techniques with a functionalized control strand that was both removable and restorable through toehold-mediated strand invasion. In the complementary switch designs, the control strand either mediates the FRET process or
quenches emission from the output dye, making it possible to switch between on and off emission states.  Synthesis of two complementary dynamic transmission lines using DNA self-assembly indicates that it is possible to form nanoscale photonic circuits (This is viewed as the canvas) whose operation can be controlled through molecular programming. In principle, the switches reported here can be networked to implement arbitrary Boolean functions, facilitating nanoscale information processing with
molecular circuitry. (page 2121).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        9 September 2022